Dismiss and Opinion Filed October 21, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00648-CR

                   MARCO XAVIER RAMIREZ, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-82985-2020

                        MEMORANDUM OPINION
                 Before Justices Molberg, Nowell, and Goldstein
                           Opinion by Justice Nowell
      On July 20, 2021, Marco Xavier Ramirez filed a pro se notice of appeal,

seeking to challenge his conviction for aggravated robbery with a deadly weapon.

We dismiss this appeal for want of jurisdiction.

      The clerk’s record shows that appellant, who was represented by counsel,

entered into a negotiated plea bargain with the State. Under the terms, appellant

agreed to plead guilty to aggravated robbery with a deadly weapon, a firearm, and

true to the enhancement paragraph in exchange for the State’s agreement to

recommend punishment at forty years. As further consideration for the plea bargain,

appellant waived his right to appeal. See Blanco v. State, 18 S.W.3d 218, 219–20
(Tex. Crim. App. 2000). The trial court accepted appellant’s guilty plea, found

appellant guilty, and, following the plea agreement, assessed punishment, enhanced

by a prior felony conviction, at forty years in prison. The trial court prepared and

signed a rule 25.2(d) certification of the right to appeal stating this “is a plea-bargain

case, and [appellant] has NO right to appeal” and appellant “has waived the right of

appeal.” See TEX. R. APP. P. 25.2(d). In addition, the trial court noted in the

judgment, “APPEAL WAIVED. NO PERMISSION TO APPEAL GRANTED.”

The certification is supported by the documents before the Court. See Dears v. State,

154 S.W.3d 610, 614–15 (Tex. Crim. App. 2005). Because appellant waived his

right to appeal under the clear terms of the plea agreement, we conclude we lack

jurisdiction. See TEX. R. APP. P. 25.2(a), (d); Lundgren v. State, 434 S.W.3d 594,

599 (Tex. Crim. App. 2014) (when appellant voluntarily waives right of appeal to

secure benefits of plea bargain agreement, subsequent notice of appeal fails to

“initiate the appellate process”).

      We dismiss the appeal for want of jurisdiction.




                                             /Erin A. Nowell//
210648f.u05                                  ERIN A. NOWELL
Do Not Publish                               JUSTICE
TEX. R. APP. P. 47.2(b)




                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MARCO XAVIER RAMIREZ,                        On Appeal from the 296th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 296-82985-
No. 05-21-00648-CR          V.               2020.
                                             Opinion delivered by Justice Nowell.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Goldstein
                                             participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 21st day of October, 2021.




                                       –3–